Citation Nr: 9932832	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-05 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1941 to March 
1944.  He died on October [redacted], 1996.  The appellant 
is the veteran's widow.  

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from November 1996 and April 1997 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota, which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates he died on 
October [redacted], 1996 of chronic renal failure due to 
hypertension, dementia, and atrial arrhythmias.

2.  No complaints, findings, or diagnoses of renal failure, 
hypertension, dementia, or atrial arrhythmias were present 
during service.

3.  The veteran had been service connected for psoriasis and 
chronic bronchitis, effective from March 1944; at the time of 
his death, the veteran's bronchitis was rated as 30 percent 
disabling.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death or etiologically 
related thereto, and it neither contributed substantially or 
materially, nor combined to cause the veteran's death, nor 
aided or lent assistance to the production of the veteran's 
death.


CONCLUSION OF LAW

A service-connected disability was not the principal or 
contributory cause of the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the appellant has presented a 
claim that is plausible and is thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts have been properly 
developed.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular-renal disease (which 
includes hypertension), if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service medical records reflect diagnoses of bronchitis and 
dermatitis.

The veteran's widow has contended that the service-connected 
chronic bronchitis contributed to the veteran's death.  She 
has also claimed that the veteran's kidney problems were 
caused by medications prescribed by VA Doctors over the 10 or 
12 years prior to his death.  The evidence of record shows 
that during his lifetime, the veteran was service connected 
for psoriasis and chronic bronchitis.  At the time of his 
death, no service connection claim was pending.  The 
veteran's death certificate indicates that he died in October 
1996 of chronic renal failure due to hypertension, dementia, 
and atrial arrhythmias.

The appellant makes two assertions in this case, the first 
being that the veteran's death was caused by his service-
connected bronchitis.  In support of her contention, the 
appellant submitted a letter dated in December 1997 from the 
veteran's private physician, Kurt A. Stone, M.D.  Dr. Stone 
indicated that the veteran was under his care at the time of 
his death, and he commented concerning the veteran's death as 
follows:

His death certificate lists the immediate 
cause of death as chronic renal failure, 
end stage, and other conditions including 
hypertension, progressive dementia, and 
atrial arrhythmias.  However, he did have 
other underlying medical problems, 
including chronic obstructive pulmonary 
disease.  The chronic obstructive 
pulmonary disease probably added to the 
atrial arrhythmias.  In addition, it made 
fluid balance a little more difficult in 
that we wanted to maximize his 
respiratory status by keeping his fluids 
relatively low.  

Dr. Stone concluded his letter by stating that, "I think his 
respiratory problems related to COPD contributed about 10% to 
his demise."

In June 1999 the Board referred the claims file to physicians 
with the Veteran's Health Administration (VHA) for review and 
an opinion on the relationship between the veteran's cause of 
death and his service-connected chronic bronchitis.  In June 
1999 a response was received from the Chief of the Pulmonary 
Section at the VA Medical Center in Gainesville, Florida.  He 
indicated that he had reviewed the veteran's file, including 
the letter from Dr. Stone.  The VHA physician began his 
opinion by stating that "there is no relationship whatsoever 
between the veteran's cause of death and his service-
connected disability for chronic bronchitis."  After relating 
an exhaustive and comprehensive survey of the veteran's 
medical history, the VHA physician remarked that "the medical 
record between 1990 and 1996 does not reflect a chronicity of 
pulmonary symptoms or physical exam findings to substantiate 
that underlying pulmonary disease was a major contributor to 
the appellant's poor health."  In response to the statement 
made by the veteran's private physician ("chronic obstructive 
pulmonary disease probably added to the atrial arrhythmias"), 
the VHA physician noted that the veteran's tachy arrhythmias 
were chronic and directly attributable to the veteran's long-
standing heart disease, and "unrelated to his diagnosis of 
chronic bronchitis."

In August 1999, an additional response from a VA physician at 
the VA medical center in Philadelphia, Pennsylvania was 
received.  The physician stated that although the etiology of 
the veteran's cardiopulmonary arrest could not be ascertained 
with certainty, "there is no available evidence which would 
suggest that [the veteran]'s service-connected chronic 
bronchitis was linked to his death."

The Board finds that the preponderance of the evidence is 
against the appellant's contention that the veteran's death 
was related to his service-connected bronchitis.  The Board 
acknowledges the opinion offered by Dr. Stone, wherein he 
stated that "chronic obstructive pulmonary disease probably 
added to the atrial arrhythmias," and the veteran's 
"respiratory problems related to COPD contributed about 10% 
to his demise."  While Dr. Stone's opinion was conclusory and 
did not provide much in the way of a rationale and support 
for his conclusion, the Board notes that the opinion from the 
June 1999 VHA examiner was painstakingly detailed and serves 
essentially as a comprehensive survey of the chief treatment 
and examination dates pertaining to the veteran's respiratory 
and cardiological disabilities.  The June 1999 VHA physician 
did more, however, than simply provide a survey of the 
veteran's medical history; he also commented and provided 
analysis on a substantial number of specific treatment dates 
and events.  The Board observes that the June 1999 opinion 
references findings from at least eight of the veteran's 
treating physicians.  Even if the opinions from the June 1999 
VHA physician and Dr. Stone were accorded equal weight, the 
preponderance of the evidence is against the veteran's claim 
because the only other relevant opinion, which was also 
obtained from a VHA physician (August 1999), supports the 
June 1999 opinion.  The August 1999 VA doctor's opinion was 
also well supported by a well reasoned rationale.  In other 
words, three medical opinions have addressed the contended 
causal relationship and two of the opinion's are unfavorable 
to the appellant's claim.

The appellant also asserts that the veteran's kidney problems 
were caused by medications prescribed by VA Doctors over the 
10 or 12 years prior to his death.  However, the record is 
completely devoid of any competent medical evidence 
establishing that the veteran's kidney problems were related 
to VA-prescribed medications.  The August 1999 VA physician's 
statement indicated that the veteran "appeared to receive 
appropriate management for his medical problems, the most 
important of which appears to be progressive senile dementia 
and renal insufficiency."  Neither the death certificate nor 
the October 1996 discharge summary issued after the veteran's 
death ascribe the veteran's kidney problems to VA-prescribed 
medications.  The appellant is the only one questioning the 
role of VA-prescribed medications in the veteran's death.  
While the Board recognizes the appellant's concerns, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1991).  As the appellant 
has not indicated that she has such training, the appellant's 
statements are not probative medical evidence and are 
insufficient to establish a link between the veteran's 
service-connected disability or medicine regimen and the 
cause of the veteran's death.  See Black v. Brown, 10 Vet. 
App. 279, 184 (1997).

Based on the foregoing, it is clear that a service-connected 
disability was neither the immediate nor underlying cause of 
death or etiologically related thereto. They did not 
contribute substantially or materially to the death, nor did 
they combine to cause death.  They further did not aid nor 
lend assistance to the production of death.  Accordingly, a 
service-connected disability was not the principal or 
contributory cause of the veteran's death.  The appellant's 
claim for service connection for the cause of the veteran's 
death must therefore be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
appellant's claim for service connection for the cause of the 
veteran's death must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

